—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Lefkowitz, J.), entered April 23, 1993, which, upon an order granting the defendant’s motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
On the evening of October 2, 1990, the plaintiff was traveling north on Route 303 in Orangetown, New York, when she lost control of her vehicle and veered off the roadway, striking a parked van owned by the defendant. Following the accident, the plaintiff admitted that she lost control of her automobile when she took her eyes off the roadway to light a cigarette.
On appeal, the plaintiff contends that the Supreme Court erred in granting the defendants’ motion for summary judgment because an issue of fact exists as to whether the defendants breached a duty of care by parking the van in such close proximity to the northbound lane of Route 303 that it caused or contributed to her accident. We disagree. Contrary to the plaintiff’s contention, the record establishes that the accident was caused by the negligent manner in which she was operating her vehicle, and not by the defendant’s conduct in parking the van on the shoulder of the roadway (see, Rivera v City of New York, 11 NY2d 856; Aurnou v Craig, 184 AD2d 1048; McKenna v Garcia, 189 AD2d 756; Alberti v Rydill, 152 AD2d 520). O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.